Citation Nr: 0414815	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York





THE ISSUE

Whether E.J. is recognized as the veteran's spouse, for the 
purpose of adding her as his dependant on his VA benefit 
award.





ATTORNEY FOR THE BOARD

C. Crowley, Counsel






INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from May 1966 to March 1972.  He received a Purple Heart 
Medal and a Combat Action Ribbon as a result of his faithful 
and meritorious combat service in the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 determination of the RO.  The veteran 
submitted his notice of disagreement (NOD) in September 2000, 
and the statement of the case (SOC) was furnished in May 
2003.  He completed his appeal by way of a July 2003 VA Form 
9.  Although the veteran initially requested a hearing at the 
RO, the VA Form 8 reveals that the veteran cancelled or 
withdrew his local hearing request.  He did not request a 
hearing on his VA Form 9, and he did not respond further to 
VA's April 2002 inquiry as to whether he desired a hearing.  


FINDINGS OF FACT

1.  The veteran was first married in the state of South 
Carolina, in either 1968 or 1969, to a B.J., and had two 
children by her; the only information VA has indicates that 
B.J. lives "somewhere in South Carolina."  

2.  The veteran reported being married to B.J. through at 
least September 1974.  

3.  There is no indication that the veteran's marriage to 
B.J. was ever legally dissolved.  

4.  The veteran is not currently living with, or supporting 
B.J., and the children born of that union are approximately 
35 years of age.  

5.  The veteran did not respond to a request for essential 
information necessary to process his claim.  




CONCLUSION OF LAW

Insufficient information is of record to recognize E.J. as 
the veteran's current dependent spouse for VA benefit 
purposes.  38 U.S.C.A. §§ 101, 103, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.1, 3.50, 3.205, 3.206, 3.207 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran wishes to add his claimed common law wife, or 
claimed legal wife, to his VA award.  He specifically claims 
that although he was previously married, his first marriage 
terminated during his second period of service, and that he 
has been with his claimed common law, or claimed legal wife 
for nearly 30 years.  

According to VA law, a "spouse" is a person whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
See 38 C.F.R. § 3.50(a).  For VA benefits purposes, a 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 C.F.R. § 3.1(j).  VA recognizes 
common-law marriages, if valid under the law of the state 
where they were made.

Where there is an issue as to the validity of a marriage to 
the veteran following a divorce, the matter of recognition of 
the divorce by VA will be determined according to the laws of 
the jurisdiction specified in 38 C.F.R. § 3.1(j) (above).  
38 C.F.R. § 3.206(b); see also 38 C.F.R. § 3.207 (void or 
annulled marriage); 38 C.F.R. § 3.205(b) (valid marriages in 
the absence of conflicting information.)  

Additionally, 38 C.F.R. § 3.52 pertains to marriages deemed 
valid for VA purposes despite legal impediments; however, 
this section does not apply here because it pertains to 
innocent claimant-spouses, not claimant-veterans.
 
The veteran now resides in the state of New York.  During 
service, he resided in South Carolina.  

The factual background is somewhat complex, and contains 
conflicting information.  The veteran's April 1966 enlistment 
examination shows that his next of kin was not reported as a 
spouse.  In May 1968, he was examined for discharge and 
reenlistment.  Again, the name, relationship and address 
(block 14 of SF 88) of next of kin was not a spouse.  The 
first indication in the service medical records (SMRs) that 
he was married is in July 1971, when he was assessed with an 
acute situational reaction.  He reported that his wife had 
recently left him.  A Medical Board evaluation reveals that 
the veteran was initially resistant to divorce, but was 
inclined to get one himself, in August 1971.  However, a 
subsequent November 1971 clinical record shows that he was 
reportedly still married.  

Additionally, in March 1974 VA received VA Form 21E-1990, 
"Veterans Application for Program of Education or 
Training," wherein he reported that he had married a 
"B.J." in July 1968 in South Carolina, and that they had 
two children who resided with them, at one address, in South 
Carolina.  The veteran signed that form under knowledge that 
willful false statements as to a material fact in a claim for 
education benefits was a punishable offense and may result in 
the forfeiture of those or other benefits, and in criminal 
proceedings.  

In July 1974, VA received an inquiry from a governmental 
subdivision of the state of South Carolina requesting 
financial information on the veteran.  That communication 
avers that the veteran was obligated to make child support 
payments for two children, and was in arrears.  It does not, 
however, reflect the veteran's marital status or address.  In 
September 1974, VA received VA Form 22-1995, "Request for 
Change of Program or Place of Training," wherein he reported 
that he was still married to the individual he married in 
July 1969 in South Carolina.   

Next, VA received VA Form 21-526 in July 1984, reflecting the 
veteran's address as in New York state.  On that form, the 
veteran reported that although he was married in 1968 in 
South Carolina, he and his spouse did not live together, that 
she left him in 1971, and that she resided "somewhere in 
South Carolina."  He also noted that he would furnish copies 
of his marriage certificate, and birth certificate for his 
four children that lived with him and his common law wife 
(E.J.) at a later date, upon request.  A September 1986 VA 
examination report, however, shows the examiner understood 
that the veteran was divorced.  

In August 1994, VA received 5 orders of Filiation, reflecting 
that the state of New York had brought petitions for 
paternity determinations against the veteran, because 
children were born out of wedlock to his alleged spouse, in:  
March 1977; February 1978; December 1981; December 1982; and 
October 1987.  A copy of an additional birth certificate, 
signed by the physician in May 1986, reflects that another 
child was born to the veteran's alleged spouse, but that no 
name was reported in the section provided on that form for 
the father's name.  

In an October 1994 VA Form 21-4138, the veteran acknowledged 
that he was the father of 2 additional children (born in May 
1986 and July 1989).  In October 1994, VA sent the veteran 
notice that it could not add the child born in May 1986 to 
his award because her birth certificate did not carry his 
name as the father.  

Thus, he was informed that he was required to present proper 
documentation to VA in order to establish dependants on his 
award.  

He next filed a reopened claim for compensation in October 
1994.  A petition for paternity of the above child (born in 
May 1986) was made by the state in 1992.  However, the 
outcome of that petition was never submitted to VA.  Instead, 
VA received a birth certificate reflecting that the veteran 
and his alleged common law wife had another child, born in 
June 1996.  

In March 2000, VA received a certificate of marriage 
registration, offered to show that the veteran and his 
alleged common law spouse were married under the laws of the 
state of New York in March 2000.  The registration 
certificate does not show whether the veteran or his alleged 
spouse were single or divorced when they entered into the 
March 2000 marriage.  

VA also received VA Form 21-686c in March 2000, offered to 
show that the veteran and his alleged spouse were only 
married once, to each other, in March 2000.  That is, the 
veteran did not furnish information on his prior marriages, 
as he was directed to via the information contained in VA 
Form 21-686c.   

In June 2000, VA informed the veteran that because he had 
never responded to the April 2000 letter, or sent in 
documentation reflecting that his first marriage was 
dissolved, his claim to add his current alleged spouse to his 
award was denied.  

A June 2000 VA Form 21-4138 reflects the veteran requesting 
an RO hearing to explain that he could not provide the 
documentation terminating his marriage to his first wife.  VA 
Form 8 reflects that this hearing request was later 
withdrawn.  The veteran also indicated disagreement with the 
June 2000 denial of his claim in September 2000.  He claimed 
that although he did not have the proper papers, he had 
letters saying that he had been with his current claimed 
spouse for about 27 years, and that he was no longer married 
to his first spouse.  

In April 2002, VA sent the veteran another notice letter, 
explaining that his current claimed spouse would be unable to 
be added to his award because he failed to submit information 
regarding the termination of his prior marriage.  The RO 
explained that VA regulations require that a claimant submit 
at least a statement of marital history, such as:  (1) the 
first and last name of prior marriage partners, (2) how prior 
marriages terminated (death, divorce, annulment); (3) the 
date of termination (month and year at a minimum); and 
(4) the place of termination (city and state).  See 
38 U.S.C.A. § 5103(a).  

The RO also aptly notified the veteran that it was not 
necessary to provide the documentation of the termination 
himself, but that he merely need complete the enclosed VA 
Form 21-686.  See 38 U.S.C.A. § 5102(a).  

He was specifically instructed where to send the information 
and evidence, by when, what to do, or who to call if he had 
any questions.  38 U.S.C.A. § 5102(b).  He was also 
specifically advised to contact the RO if he wished to 
reschedule his hearing.  He did not respond.  

The RO was not required to do anything more to assist him 
until he responded.  38 U.S.C.A. § 5103A(a)(3) (VA may defer 
providing assistance under this section pending the 
submission by the claimant of essential information missing 
from the claimant's application.)  

The statement of the case was issued in May 2003.  That 
document contained the text of 38 C.F.R. § 3.159, as well as 
applicable VA law on the proof required in order to establish 
dependants and marital relationships.  In July 2003, VA 
received the veteran's VA Form 9, wherein he again (this time 
expressly) declined a hearing, and wrote "3.102" and 
"3.103" in the space provided for his argument.  

These VA regulations, set forth at 38 C.F.R. § 3.102 and 
38 C.F.R. § 3.103, pertain to the resolution and definition 
of reasonable doubt, and procedural due process and appellate 
rights, respectively.  However, in this case, while there may 
be some doubt, it is not one that can be considered 
reasonable, under VA law.  

Instead, the doubt in this case, as to whether the veteran 
was ever actually divorced from his first wife and therefore 
free to marry, or free to be considered the common law spouse 
of E.J. under the laws of the state of New York, is one that 
is akin to pure speculation, because the veteran did not 
provide the information requested in the April 2002 letter.  
Compare 38 U.S.C.A. § 5102(a) with 38 U.S.C.A. § 5103(A).  
Thus, there is no reasonable doubt to resolve pursuant to 
38 C.F.R. § 3.102.  

Further, the veteran was afforded his procedural and due 
process rights in this case.  That is, he was provided 
written notice, notified of his right to a hearing, and 
notified of his right to representation.  In particular, the 
June 2000 determination and the April 2002 letter both put 
him on notice as to VA's decision on his claim; he was 
repeatedly asked if he desired a hearing, in the April 2002 
letter and on the VA Form 9, and in both cases he declined 
(implicitly and expressly, respectively); and VA also 
informed him, most recently, and quite specifically, on March 
18, 2004, that although a Veterans Service Organization (VSO) 
had been arguing on his behalf, no authorization (VA Form 21-
22) was on file in his case, and that if he desired to have 
such a representative he would need to complete and return 
this form within 30 days so that his claims file could be 
transferred to their office for final review (and preparation 
of a written brief presentation).  However, as the veteran 
did not respond, he has no representative.  

In this vein, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action required by the facts 
of the instant case has been accomplished.  He has been 
informed what VA will do on his behalf (if provided 
information sufficient to do so), and what he is ultimately 
responsible for.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In April 2000, prior to the decision on appeal, 
the veteran was sent a computer generated letter requesting 
proof of the dissolution of his prior marriage.  In the 
denial letter in June 2000, he was advised that his claim was 
denied because he had not submitted the requested 
information.  In an April 2002 letter he was specifically 
informed of the information needed and advised that he did 
not have to submit documentation of his divorce and needed 
only to properly complete a VA Form 21-686 with the pertinent 
information.  In the May 2003 SOC he was again advised that 
his claim was denied because he had not provided sufficient 
information regarding the termination of his prior marriage. 

Because the VCAA-specific notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim (although a letter requesting 
pertinent information was sent prior to the decision), the 
timing of the notice arguably does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SOC 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his, and to respond to VA notices. 

However, despite all this information and notification, he 
ultimately failed to respond to VA's request for essential 
information necessary to process his claim.  38 U.S.C.A. 
§ 5103A(a)(3).  The duty to assist is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).  Thus, as indicated above, 
VA was not required to provide any more assistance to him, as 
he did not complete and return VA Form 21-686c, or otherwise 
provide the information that was requested of him in April 
2002.  38 U.S.C.A. § 5102(a).  

Therefore, as insufficient information is of record to 
recognize E.J. as the veteran's current dependent spouse for 
VA benefit purposes, the Board cannot reach either the 
factual determination of whether his first marriage was 
legally terminated, or the legal question of whether his 
alleged common law marriage is valid under the laws in the 
state of New York, and the claim is denied.  See Woods and 
Hurd, both supra; see also Sabonis v. Brown, 6 Vet. App. 426 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  

However, if the veteran later is able to supply this 
information required to process his claim, he can, of course, 
always submit a petition to reopen his claim based on new and 
material evidence.  


ORDER

The claim to add the veteran's alleged spouse to his award is 
denied.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



